Citation Nr: 1536728	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  08-21 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and depressive disorder, with drug and alcohol abuse.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans










INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied entitlement to the benefit currently sought on appeal.  

The claim has been expanded to consider entitlement to service connection for a psychiatric disorder, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This claim was before the Board in October 2011 and June 2014.  The Board remanded the claim for additional development.  As discussed below, the AOJ substantially complied with the Board's remand instructions and the Board can proceed to adjudicate the appeal.  Stegall v. West, 11 Vet. App. 268 (1998).       


FINDINGS OF FACT

1.  The Veteran's statements regarding his in-service stressors lack credibility and are of minimal probative value. 

2.  There is no competent and credible evidence of a nexus between any diagnosed psychiatric disorder, other than PTSD, and service.  

3.  The Veteran has not been diagnosed with PTSD based on an independently verified in-service stressor.  

4.  A psychosis was not compensably disabling within one year of the Veteran's separation from active duty. 




CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.   

January 2007 and February 2007 letters provided notice, before the initial adjudication of the claim, regarding what information and evidence was needed to substantiate the claim, as well as what information and evidence should be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also provided notice of the information generally pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A November 2011 letter advised the Veteran of the evidence and information necessary to substantiate a claim for service connection for PTSD on the basis of a personal assault.  The letter also advised the Veteran of his and VA's respective responsibilities in obtaining such evidence and information.  Moreover, the letter provided the Veteran with a Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault, which complied with the notice provisions of 38 C.F.R. § 3.304(f).  The letter also advised that he could submit alternative forms of evidence to substantiate his claim and the Veteran has submitted lay statements regarding alleged behavioral changes.  As such, the notice requirements have been satisfied.  38 C.F.R. § 3.304(f)(5); Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992); 38 C.F.R. § 3.159(e).   

The Veteran's service treatment records and personnel records have been obtained and considered.  VA treatment records and the Veteran's prison records have also been associated with the record.  The Veteran has requested on numerous occasions that VA obtain his Social Security Administration (SSA) records.  VA made several attempts to obtain his SSA records.  SSA informed VA in April 2007 and July 2007 that the Veteran had a non-medical denial of his claim and as a result there were no medical records associated with his file.  VA issued a formal finding of unavailability of the records in December 2007 and informed the Veteran that the records could not be obtained.  The Veteran again requested that his SSA records be associated with the claims file and SSA provided another negative response in August 2008.  Additionally, the Board notes that the Veteran identified drug rehabilitation programs and "railroad" records.  VA informed the Veteran in January 2012 that he had not properly completed the authorization form and that a proper authorization form need to be submitted prior to VA obtaining the identified records.  To this date, such information has not been provided.  Thus, the Board finds that VA adjudication of the appeal may go forward without any such additional records.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Moreover, the issue of entitlement to service connection for PTSD turns on whether there is corroborating evidence that the Veteran's stressors occurred, and there is no indication from the Veteran that these records would provide such corroboration.  Therefore, remand for such records would be unnecessary.  

Pursuant to the October 2011 Board remand, VA made various efforts to corroborate the Veteran's alleged in-service stressors in March 2012, April 2012, and June 2012 to the Marine Corps Archives and Special Collections and the National Archives and Records Administration.  VA received a response in July 2012 that there was no available evidence to corroborate the Veteran's in-service stressor.  VA informed the Veteran in August 2012 and issued a formal finding of lack of information to corroborate in-service stressor in September 2012.  

Additionally, pursuant to the October 2011 and June 2014 Board remands, the Veteran was afforded examinations in October 2012 and October 2014.  Medical reports regarding these examinations are of record.  

As noted above, this case was remanded in October 2011 and June 2014 for additional development, to include providing notice regarding the in-service personal assault, conducting appropriate efforts to verify in-service stressors, obtaining service treatment records and personnel records, and to obtain an examination.  As discussed above, such development has been accomplished and the Board can proceed with the claim.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial and not strict compliance with the terms of a remand request is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
 
Service Connection 

Laws and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of active duty, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The evidence required to support the occurrence of an in-service stressor varies depending on whether a Veteran was engaged in combat with the enemy.  In cases such as this, where there is no combat service, a veteran's assertions of in-service stressors, standing alone, cannot as a matter of law provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the Veteran must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. at 147.

There are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records which may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  The VA M21-1MR guide also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.g.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  

When considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

PTSD

Initially, the Board notes that the Veteran had a normal psychiatric evaluation upon entrance into service.  Accordingly, the Board finds that the Veteran was sound upon entrance into service.  38 C.F.R. § 3.304 (2014).  

The Veteran alleges that he has PTSD and other psychiatric disorders as a direct result of a physical assault from his drill instructor and from witnessing two members of his unit attempt to commit suicide.  The October 2012 and October 2014 examiners diagnosed PTSD, at least in part, secondary to his alleged in-service stressors.  Significantly, however, the evidence does not corroborate the Veteran's assertion that he witnessed two suicide attempts and was the victim of an in-service assault at any time during his military service.  Without an in-service stressor established, there is no basis for an award of service connection for PTSD.  

The Veteran has reported that he witnessed two separate suicide attempts by two members of his unit in 1966.  See February 2007 and December 2011 statements.  In his February 2007 statement, the Veteran stated that he did not know the names of the individuals who attempted to commit suicide.  However, in July 2007, the Veteran provided the names of the two individuals.  VA made several attempts in 2012 to locate unit records regarding these two individuals and any notation regarding suicide attempts.  The National Archives and Records Administration informed VA in July 2012 that the unit records did not reveal information regarding any suicide attempt during the alleged timeframe.  The Veteran was informed in August 2012 that the alleged suicide attempts were not verified.  A formal finding of a lack of corroborating evidence was issued in September 2012.  

Regarding the in-service personal assault, the Veteran stated in December 2007 that he was assaulted by his drill instructor.  He identified the name of this drill instructor.  In his December 2011 statements, he stated that he was attacked by two drill instructors and that he had a broken nose and black eyes.  He stated that he could not seek treatment due to fear of retaliation.  He also stated that he started using drugs after this event and that he had sleeping problems, nervousness, and anxiety after this event.  

The Veteran's service treatment and personnel records are completely negative for evidence of witnessing a suicide attempt or being a victim of a personal assault.  He did not seek treatment for his alleged broken nose.  

The Board acknowledges that VA regulations provide that the Veteran may submit evidence from sources other than a veteran's service records which may corroborate his account of the in-service personal assault.  However, the Board does not find that any competent and credible supporting evidence has been submitted to corroborate his account of the in-service personal assault. 

The Veteran alleged that he was assaulted by drill instructor B. in his December 2007 statement.  However, in his December 2011 statement, he alleged that he was assaulted by two drill instructors.  The Board does not find the Veteran's description of the in-service assault to be credible due to the inconsistencies in his report.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran).  Moreover, although the Veteran identified potential witnesses to the attack in December 2011, he did not discuss these witnesses in his original 2007 statements and he has not provided any statements from these individuals regarding the alleged in-service event.    

The Veteran contends that his alleged in-service personal assault can be corroborated by his behavioral problems in service and his drug use in service.  His personnel records reveal that in March 1967, he was caught drinking under the legal age and that he had possession of a fake I.D.  The October 2014 VA examiner specifically discussed the incident of underage drinking and possession of a fake I.D. and the examiner specifically stated that there were no markers to substantiate his alleged in-service assault.  Moreover, the Veteran's description of his substance abuse history has been inconsistent.  In a December 2002 VA treatment record, the Veteran reported that he never used drugs or alcohol prior to the military.  In a September 2006 VA treatment record, the Veteran stated that he began drinking alcohol and smoking cannabis at the age of 13 and that he drank and smoked throughout high school.  Due to these inconsistent statements and in light of the October 2014 examiner's statement regarding no markers in service, the Board cannot find the Veteran's statements regarding drug use after the alleged in-service assault to be probative.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

The Veteran also stated that he began to have trouble sleeping due to nervousness and anxiety after the attack.  However, on his August 1967 and December 1967 reports of medical history, the Veteran reported that he did not have night sweats, trouble sleeping, nightmares, depression, nervous trouble of any sort, and no drug or excessive drinking habit.  He also denied that he experienced any other illness or injury.  These reports of medical history were dated after the Veteran's alleged in-service assault and would reasonably reflect his alleged behavioral changes.  The Board finds this contemporaneous evidence to be highly probative that the Veteran did not experience any behavioral changes during service as a result of an alleged in-service assault.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than subsequently reported history); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board may discount the credibility of evidence in light of its relationship to other items of evidence).

The Board notes that the Veteran submitted several lay statements from his friends and family that contend that the Veteran's behavior changed as a result of service.  Although these statements assert that the Veteran's behavior had changed after his return from service, these statements do not contend that the Veteran contemporaneously informed them of the alleged in-service assault.  As the contemporaneous evidence of record reveals that the Veteran did not report behavioral changes during service, the Board finds the contemporaneous evidence of record to be more probative than the statements dated approximately 40 years after the alleged in-service assault.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Board acknowledges that "medical opinion evidence may be submitted for
use in determining whether the occurrence of a stressor is corroborated."  Menegassi v. Shinseki, 683 F 3d 1379 1382 (Fed Cir 2011).  Although the VA and private treatment records, and VA examination reports, diagnose the Veteran with PTSD in part due to his alleged in-service personal assault, the Board cannot find these medical reports to be corroborating evidence of the in-service personal assault in this instance due to the Veteran's history of providing inconsistent statements to medical professionals.  As noted above, the Veteran provided inconsistent reports regarding the in-service assault and his substance abuse history.  The Veteran's prison records dated from 2005 include a diagnosis of PTSD but also discuss the Veteran's "auditory hallucination and flashbacks from Vietnam" and that he hears voices at night that sound like the "Vietnamese."  A November 2002 private treatment record noted that the Veteran reported that he started drinking shortly after his return from "Vietnam. . ."  The Veteran's service records do not provide any indication that he served in the Republic of Vietnam.  In fact, in other treatment records, he stated that he did not serve in Vietnam.  See August 2001 VA treatment record.  Thus, in light of the Veteran's history of providing inconsistent statements to medical professionals, the Board cannot find these medical records to be corroborating evidence of the in-service assault.      

In February 2007, without review of the claims file, a VA examiner opined that the Veteran's service stressor did not qualify him for a diagnosis of PTSD.  An October 2012 VA examination report diagnosed the Veteran with PTSD and various forms of substance abuse.  The examiner rendered the diagnosis of PTSD in light of the Veteran's report of the alleged in-service assault and the alleged attempted suicides that the Veteran witnessed.  The examination report does not make any finding that the event actually occurred.  Rather, the report merely repeated the Veteran's allegations of the events.  Mere transcription of medical history does not transform information into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Since the two suicide attempts were not able to be corroborated by VA, the Board remanded the case in order for a VA examiner to determine whether the Veteran has PTSD solely in light of his alleged personal assault and to opine as to whether the examiner believed that that the personal assault occurred.    

The October 2014 VA examiner diagnosed the Veteran with PTSD related to multiple traumas, including pre-military, military, and post-military stressors.  The examiner noted that the Veteran had an abusive childhood and that he witnessed his father holding a knife to his mother's throat.  The examiner also noted the Veteran's report of the in-service assault.  Additionally, the examiner noted the Veteran's extensive post-military history which included being a victim of riots in prison.  It was noted that the Veteran was "jumped" in prison and that he also assaulted others in prison.  The examiner opined that his pre-service, service, and post-service stressors all supported the diagnosis of PTSD.  Regarding the in-service stressor, the examiner stated that this meets the criteria for a diagnosis of PTSD but that the Veteran was an inconsistent historian and that he was unsure as to whether or not the Veteran was a victim of in-service assault since there is no evidence or markers to substantiate the allegation.  The examiner further opined that the Veteran's pre-military stressor was ongoing and that he had several post-military stressors.  The examiner considered these other stressors to be more "significant and the primary cause of his PTSD."  The Board finds the October 2014 VA examiner's opinion that his non-service stressors are significant and of primary cause of his PTSD tends to weigh against a conclusion the Veteran has PTSD from an in-service stressor.  

Based on the foregoing, the Board finds that, other than the statements by the Veteran, there is no evidence of the alleged suicide attempts or the alleged in-service assault during the stated time period.  The Board acknowledges the Veteran's lay statements regarding the alleged in-service incidents and his associated behavioral changes, as well as the lay statements of his friends and family.  However, in light of the inconsistencies set out above, the Board cannot find these lay statements to be credible as to the alleged in-service stressors.  The Board additionally acknowledges the medical evidence that provides a diagnosis of PTSD; however, to the extent the diagnosis is associated with service, because they are based on the Veteran's self-reported and unsubstantiated history of events during his military service, the diagnoses do not provide a basis for establishing service connection.  The Board is not required to accept medical opinions that alleged PTSD had its origin in service, based on unsubstantiated events in service.   

For all the foregoing reasons, the claim for service connection for PTSD must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).  Service connection for PTSD is not warranted.

Acquired Psychiatric Disorder Other Than PTSD 

Turning to the question of entitlement to service connection for an acquired psychiatric disorder other than PTSD, the medical evidence of record reveals a diagnosis of psychiatric disorders to include depression.  

The Board has reviewed all of the evidence of record, to include service treatment records, VA and private treatment records, and VA examination reports.  The Veteran's service records do not reveal a diagnosis of a psychiatric disorder during service.  In fact, the Veteran's December 1967 separation examination report revealed a normal psychiatric evaluation and the Veteran did not report any trouble sleeping, nightmares, depression, or nervousness.      

The post-service evidence of record does not reveal any competent evidence of a compensably disabling psychosis within one year of the Veteran's separation from active duty.  

The Veteran reports that he received psychiatric treatment in 1979 while in prison.  See December 2002 VA treatment record and October 2014 VA examination report.  The Veteran's prison records are associated with the claims file; however, there are no records from 1979.  Regardless, the Board notes that this is more than ten years after separation from service and there is no indication that the records include a nexus opinion relating any psychiatric disorder to service.  

The Veteran reports that he has been depressed since the military and his family members and friends have submitted lay statements discussing behavioral changes that they witnessed in the Veteran after he returned from service.  The Veteran is competent to discuss the symptoms that he experienced after service and his friends and family members are competent to discuss the behavior that they observed, but they are not competent to state that the Veteran has had a psychiatric disorder since service or that he has a psychiatric disorder related to service since they do not have the required medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that a lay claimant is not competent to provide evidence as to complex medical questions).

Additionally, the Board notes that VA mental health treatment records from 2007 discuss the Veteran's reported military experience, to include the alleged suicide attempts that he witnessed and the alleged physical assault.  These treatment records include a diagnosis of depression.  See March, April, and November 2007 VA treatment records.  The Veteran also discussed the alleged in-service personal assault with a VA examiner in February 2007.  The examiner rendered a diagnosis of depressive disorder, NOS.  As discussed in detail above, the Board has found that the alleged attempted suicides that the Veteran witnessed have not been corroborated by the evidence of record.  Moreover, the Board has found that the Veteran's statements regarding the in-service physical assault are not credible due to his inconsistent statements and the conflicting contemporaneous evidence.  Therefore, any medical opinion premised on a reported history of these alleged in-service incidents would not be probative, given the unsubstantiated nature of them.  In any event, this actually reflects a post-service onset of disability, without identification of any in-service disease or injury from which a service connected disability must necessarily relate.  

Although there is competent evidence that the Veteran has a psychiatric disorder other than PTSD, without competent and credible evidence linking any current disorder to an in-service disease or injury, the benefit sought on appeal cannot be granted.  The preponderance of the evidence is against the claim. 

Moreover, the Board acknowledges that the Veteran contends that he has alcohol and substance abuse disabilities related to his psychiatric disorder.   Here, the medical evidence of record reveals that the Veteran has been diagnosed with various forms of substance abuse, to include alcohol dependence, cannabis dependence, opioid dependence, and nicotine dependence.      

Although service connection may be granted for disability caused, or aggravated by a service connected disability under 38 C.F.R. § 3.310, by law, compensation "shall not be paid" if the disability for which compensation is sought is the result of one's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105; 38 C.F.R. §§ 3.1(n), 3.301(c); see Pub. L. No. 101-508 (Omnibus Budget Reconciliation Act of 1990), § 8052, 104 Stat. 1388 (prohibiting compensation for injury or disease incurred during active service claims a result of willful misconduct, including abuse of alcohol or drugs filed after October 31, 1990).

Thus, service connection is warranted for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  A claimant may be compensated for a substance abuse disability only "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  The law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  

Although the Veteran contends that he has alcohol and drug abuse related to his psychiatric disorder(s), the Board has denied service connection for an acquired psychiatric disorder.  As it otherwise would be considered of willful misconduct origin, alcohol and drug abuse cannot be service-connected any theory of entitlement.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. at 53.





	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depressive disorder NOS, with drug and alcohol abuse is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals










Department of Veterans Affairs


